Appeal by the defendant from a judgment of the Supreme Court, Queens County (Roman, J.), rendered October 14, 1998, convicting him of robbery in the first degree (two counts), criminal possession of a weapon in the second degree, robbery in the second degree (two counts), criminal possession of a weapon in the third degree (two counts), and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The issues raised on this appeal have not been preserved for appellate review and we decline to review them in the exercise of our interest of justice jurisdiction. Florio, J.P., Crane, Ritter and Lifson, JJ., concur.